Citation Nr: 1211301	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a nonservice-connected pension benefits.

2.  Entitlement to service connection for sterility.

3.  Entitlement to service connection for lung disorder.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for dental treatment, including loss of teeth, to include as secondary to bilateral pes planus.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to bilateral pes planus.

7.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral pes planus.

8.  Entitlement to service connection for a shoulder disorder, to include as secondary to bilateral pes planus.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder, to include as secondary to bilateral pes planus.

10.  Entitlement to a total rating based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant; L.W.


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Appellant served in the National Guard from July 6, 1969 to July 5, 1973, and served on active duty from July 6, 1973 to July 31, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2007 and September 2008 by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The issues of entitlement to service connection for a lung disorder; bilateral pes planus; dental treatment, including loss of teeth, to include as secondary to bilateral pes planus; a cervical spine disorder, to include as secondary to bilateral pes planus; a lumbar spine disorder, to include as secondary to bilateral pes planus; a shoulder disorder, to include as secondary to bilateral pes planus; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to include as secondary to bilateral pes planus; and a total rating based on individual unemployability (TDIU) will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Appellant had verified active military service from July 6, 1973 to July 31 1973.

2.  The evidence of record did not include a current diagnosis of sterility.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011).

2.  Sterility was not incurred in or due to active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the Appellant's claim of entitlement to a nonservice-connected pension benefits, there is no factual dispute as to his dates of active service, only with the status of that service, which is the determining factor in this appeal.  Specifically, the only dispute is whether the Appellant's military service was active duty, active duty for training, or inactive duty for training.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Regardless, the Appellant was provided adequate notice via a letter dated in May 2008.

With respect to the Appellant's claim of entitlement to service connection for sterility, prior to the initial adjudication of this claim, the RO's letter December 2007 advised the Appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to both of the claims at issue herein, the purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of each claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Appellant has been satisfied in this case.  The RO obtained the Appellant's service treatment and personnel records, his identified VA and private treatment records, and his records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Appellant was not provided a VA examination pursuant to either of the claims at issue herein.  As the Appellant's claim of entitlement to a nonservice-connected pension is predicated on officially documented active duty service, a VA examination would not generate information relevant to the salient issue.  As such, the Board finds that a VA examination was not required with respect to this claim.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Appellant's claim of entitlement to service connection for sterility, the evidence of record did not include a current diagnosis of such a disorder or a disorder manifested by sterility.  As such, the Board finds that affording the Appellant a VA examination pursuant to this claim was not required in order to satisfy VA's duty to assist.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Appellant served in the National Guard from July 6, 1969 to July 5, 1973, and served on active Navy duty from July 6, 1973 to July 31, 1973.  Herein, the Appellant is seeking entitlement to nonservice-connected pension benefits and service connection for sterility.  The specific adjudicative history for these claims need not be recited here.  It is sufficient to say that, after each of these claims was denied by the RO, the Appellant perfected an appeal.  The claims have been certified to the Board for appellate review.

I.  Nonservice-Connected Pension

The Appellant contends that he is entitled to a nonservice-connected pension benefits based on his military service.  In order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Appellant served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

Along with other periods not here applicable, the laws and regulations recognize August 5, 1964 through May 7, 1975 as a period of war.  38 U.S.C.A. § 101 (29), (33) (West 2002); 38 C.F.R. § 3.2 (2011).  The Appellant served from July 6, 1969 to July 31, 1973.  As such, the Board finds that the Appellant served in the military for more than 90 days.  The salient issue with respect to this claim is, however, whether such service was active military duty.  

From July 6, 1969 to July 5, 1973, official documentation demonstrated that the Appellant served in the National Guard.  This service was either active duty for training or inactive duty for training.  As this period of the Appellant's military service was not active duty, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a nonservice-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The evidence of record included documentation demonstrating that the Appellant served on active duty in the Navy from July 6, 1973 to July 31, 1973.  This represents 25 days of active military duty.  The Appellant was discharged on July 31, 1973 due to acute and chronic maxillary sinusitis with a large inclusion cyst.  His enlistment into active Navy service was deemed to be "in error" due to this medical disorder.  

As discussed above, the laws and regulations generally require 90 days or more of active military service during a recognized period of war in order to be eligible for nonservice-connected pension benefits.  However, basic eligibility is also established if a veteran was discharged or released from wartime service, before having served 90 days, due to a disability adjudged service-connected or, at the time of discharge, had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.3(a)(2)(iii).  At present, service connection has not been granted for acute and chronic maxillary sinusitis with a large inclusion cyst.  In fact, service connection is not presently in effect for any disorder.  As such, the Board finds that basic eligibility for nonservice-connected pension has not been established.  38 C.F.R. § 3.3(a)(2)(iii).

The evidence of record does not include any official documentation showing that the Appellant had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As such, the Appellant's total time serving in active duty status was 25 days.  Consequently, the Appellant lacks qualifying military service during a period of war, and his claim for 
nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


II.  Sterility

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Throughout the pendency of this appeal, the Appellant asserted that his alleged sterility was consequent to a fever associated with an upper respiratory infection during his service in the National Guard. 

According to National Guard treatment records, the Appellant was hospitalized in June 1971 with a high fever.  The original diagnosis was pneumonia; however, subsequent treatment reports dated in July 1971 ruled out pneumonia, providing instead a diagnosis of acute purulent bronchitis due to streptococcus and hemophilius organisms.  Treatment reports associated with this hospitalization did not refer to sterility as a consequence of the Appellant's fever or any other symptom associated with his purulent bronchitis.

National Guard treatment records also demonstrated that the Appellant was hospitalized in November 1972 due to severe chest congestion, cough, and fever, among other unlisted symptoms.  After several days, he was discharged from the hospital with a diagnosis of acute bacterial bronchitis.  None of the treatment records associated with this hospitalization demonstrated complaints of or treatment for sterility.  Further, there was no indication that the symptoms associated with the Appellant's bacterial bronchitis, including fever, resulting in the Appellant's alleged sterility.

The service treatment records associated with the Appellant's brief period of active duty service in the Navy were silent as to complaints of or treatment for sterility.

Post-service treatment records are silent as to complaints of or treatment for sterility.

In December 2007, the Appellant asserted state he never produced a child despite never using prophylaxis during sexual intercourse with his five spouses.  He also stated that two of his spouses remarried after their divorce and were able to have children.  He asserted that this was proof of his current sterility.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection sterility has not been presented and the appeal must be denied.  

To the extent that the Appellant asserts he is sterile, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Appellant possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Appellant's lay assertions do not constitute competent evidence of a current diagnosis in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because sterility has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Basic eligibility for VA nonservice-connected pension benefits has not been established and, therefore, entitlement to nonservice-connected pension is denied.

Service connection for sterility is denied.




(CONTINUED ON NEXT PAGE)

REMAND

I.  Bilateral Pes Planus

The evidence of record demonstrated that the Appellant was first provided a diagnosis of bilateral pes planus in August 2005.  That same month, the Appellant submitted a claim of entitlement to service connection for bilateral "flat feet," claiming, in essence, that his bilateral pes planus was either caused or aggravated by his military service. 

During the pendency of this appeal, the Appellant asserted that he experienced bilateral foot pain during his military service and ever since.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that flat feet are within the realm of lay observation and, thus, lay statements are competent evidence of the existence of such a disability).  The Appellant also asserted that his current bilateral pes planus was a "birth defect" or a "congenital disorder" that he claimed pre-dated his military service.

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of inservice aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990)(finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.").  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.

The evidence of record included VA treatment reports that demonstrated diagnoses of bilateral pes planus.  However, the Board found no competent evidence addressing the etiology of the Appellant's bilateral pes planus, or evidence demonstrating a determination as to whether the Appellant's pes planus was a congenital or developmental defect or disease.  As such, the Board finds that a remand is warranted in order to afford the Appellant a VA examination.

II.  Service Connection for Dental Treatment, Including Loss of Teeth; a Cervical Spine Disorder; a Lumbar Spine Disorder; a Shoulder Disorder; and an Acquired Psychiatric Disorder, Including PTSD and Bipolar Disorder, to Include as Secondary to Bilateral Pes Planus

The Appellant claims that current dental treatment and/or loss of teeth; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; an acquired psychiatric disorder, to include PTSD and bipolar disorder, are the result of his bilateral pes planus, largely, if not wholly, because his bilateral pes planus allegedly went untreated for decades.  Consequently, the Board finds these claims are inextricably intertwined with the issue of entitlement to service connection for bilateral pes planus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  As such, the Board finds that remanding the Appellant's claim of entitlement to service connection for dental treatment, including loss of teeth; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; an acquired psychiatric disorder, to include PTSD and bipolar disorder, is warranted for contemporaneous adjudication.

III.  Back Disorder, to include as Secondary to Bilateral Pes Planus

According to his service treatment records, beginning on July 20, 1973, the Appellant complained of "back pain."  The circumstances giving rise to this pain were not provided.  The Appellant's service treatment records demonstrated that he complained of a "back ache" on July 21, 1973.  On July 22, 1973, the impression was "acute low back pain," with a 3-day history.  

Post-service evidence of record demonstrated that the Appellant consistently complained of low back and/or back pain.  A June 2001 private treatment report demonstrated that a myelogram computed tomography scan revealed mild disc protrusion and mild stenosis at L4-L5.  However, according to a May 2007 VA treatment report, a radiological examination revealed "no significant skeletal abnormality."  As such, the Board finds that a remand is warranted in order to ascertain the presence of a low back disorder and, if any, whether any such disorder is etiological related to his military service and/or a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

IV.  Lung Disorder

As discussed above, during the Appellant's National Guard service, he was hospitalized on several occasions for pneumonia, acute purulent bronchitis, and/or acute bacterial bronchitis.  The post-service evidence of record demonstrated ongoing diagnoses of and treatment for various lung disorders, including asthmatic bronchitis and lung cancer.  The Appellant also asserted that he experiences episodes of symptoms similar to those he experienced during his National Guard duty on annual or biannual basis.  The evidence of record did not, however, include a competent opinion addressing the relationship between the Appellant's inservice bouts of pneumonia, acute purulent bronchitis, and/or acute bacterial bronchitis and any current lung disorder.  As such, the Board finds that a remand is warranted in order to afford the Appellant a VA examination.  Id.

V.  TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claims being remanded herein and, thus, must be remanded for contemporaneous adjudication.  Harris, 1 Vet. App. at 183.


Accordingly, the case is remanded for the following action:

1.   The RO must request that the Appellant identify all VA and non-VA medical providers who have treated him for dental condition, including loss of teeth, during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Appellant is ultimately responsible for providing the evidence.  The Appellant must then be given an opportunity to respond.

2.  The RO must then determine the specific dates of when the Appellant served on ACDUTRA versus INACDUTRA.  Based on this review, the RO must create a timeline of these dates, associate this timeline with the Appellant's claims file, and specifically provide a copy of this timeline to the VA examiner for contemporaneous review.

3.  The RO must afford the Appellant a VA general medical examination in order to address the salient issues with respect to the Appellant's claims.  The examiner must specifically address the following questions:

a.  Is the Appellant's bilateral pes planus a congenital or development defect or disease?  If so, which?

(i) If a congenital or development defect, did the Appellant experience a superimposed injury or disease during his National Guard or active Navy service?

(ii)  If a congenital or development disease, was the Appellant's pes planus either first manifest during a period of ACDUTRA or active duty service, or aggravated beyond its natural course during a period of ACDUTRA or active Navy service?

(iii)  If the answer is in the affirmative to either (i) or (ii), the examiner must opine as to whether the Appellant's current pes planus caused or aggravated an acquired psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; and/or a dental disorder, to include loss of teeth.

b.  If the Appellant's bilateral pes planus is not a congenital or development defect or disease, did it pre-exist his military service?

(i)  If it pre-existed his military service, was it aggravated beyond its natural course by his National or active Navy service?

(ii)  If it did not pre-exist his military service, was the Appellant's bilateral pes planus due to an injury or disease during the Appellant's National Guard duty?

(iii)  If it did not pre-exist his military service and was not due to an injury or disease during his National Guard duty, was it incurred in or due to his active Navy service?

(iv)  If the answer is in the affirmative to (i), (ii), or (iii), the examiner must opine as to whether the Appellant's current pes planus caused or aggravated an acquired psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; and/or a dental disorder, to include loss of teeth.

c.  Is a low back disorder present?  If so, is it related to the Appellant's July 1973 inservice complaints of back pain?

(i)  If the examiner finds that a current back disorder is etiologically related to the Appellant's inservice complaints of back pain or otherwise related to his military service, the examiner must then opine as to whether the Appellant's back disorder caused or aggravated bilateral pes planus; an acquired psychiatric disorder, to include PTSD and bipolar disorder; a cervical spine disorder; a shoulder disorder; and/or dental disorder, to include loss of teeth.

d.  If the examiner finds that the Appellant's bilateral pes planus and/or back disorder is/are etiologically related to his military service, and that his bilateral pes planus and/or back disorder caused or aggravated a dental condition, to include loss of teeth, the examiner must provide details as to that dental condition, including, but not limited to, date of onset, which teeth are missing, and relevant treatment history.

e.  The examiner must opine as to the etiological relationship between the Appellant's bouts of pneumonia, acute purulent bronchitis, and/or acute bacterial bronchitis during his National Guard duty and any current lung disorder.

f.  If and only if the examiner determines that the Appellant's bilateral pes planus; an acquired psychiatric disorder; a cervical spine disorder; a lumbar spine disorder; a shoulder disorder; a lung disorder; and/or dental disorder is/are related to his military service, the examiner must then opine as to whether that/those disorder(s) render(s) the Appellant unable to obtain and retain substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

In considering the above questions, the examiner must specifically address the Appellant's extensive post-service medical history, to include, but not limited to a 1983 motorcycle accident, poly-substance abuse, use of tobacco, and work-place injuries.

The VA claims files must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must notify the Appellant that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained and associated with the Appellant's claims file that shows that notice scheduling the examination was sent to the Appellant's last known address.  Documentation must also be obtained and associated with the Appellant's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

5.  Once the above action has been completed, the RO must re-adjudicate the Appellant's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Appellant until he receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


